Citation Nr: 0600024	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  05-17 677	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increase in the amount of apportionment of 
the veteran's Department of Veterans Affairs disability 
benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1978 to October 
1983.  The appellant is the custodian of the veteran's 
dependent child.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In this decision, the RO granted 
apportionment of the veteran's VA disability benefits to his 
dependent child in the monthly amount of $75.00.  The 
appellant has appealed the amount of this apportionment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), and the appellant's 
rights of due process.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

A review of the claims file indicates that VA has yet to 
issue to the appellant or the veteran notification regarding 
the claim for increased apportionment that is in compliance 
with the provisions of the VCAA.  On remand, the appropriate 
VCAA notification must be issued to both the appellant and 
the veteran.

Accordingly, the case is hereby REMANDED for the following:

Inform both the appellant and the veteran 
of the evidence required to substantiate 
the claim for an increased amount of 
apportionment of the veteran's VA 
disability benefits.  Also inform the 
appellant and the veteran of (1) the 
information and evidence that VA will seek 
to obtain on her/his behalf; (2) the 
information or evidence that she/he is 
expected to provide; and (3) request or 
tell her/him to provide any evidence in 
her/his possession that pertains to the 
claim.  Copies of this notification must be 
associated with the claims folder.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until VA notifies her.  The 
appellant and veteran have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



